Per Curiam:

Appellant John P. Ashmore appeals from an order declaring the office of the Greenville County Supervisor to have been abolished by adoption of the Home Rule Act, Sections 4-9-10, et seq., Code of Laws of South Carolina (1976). We dismiss the appeal under Hardy v. Francis, et al., S. C., 259 S. E. (2d) 115 (1979).
Greenville County by Referendum held April 13, 1976, and April 27] 1976, adopted the Council-Administrator form of government as provided in Section 14-3740, et seq. of the Code (now Section 4-9-10, et seq., Code of Laws of South Carolina [1976]). This form of government became effective in Greenville County on June 29, 1979.
Appellant John P. Ashmore was serving as the County Supervisor of Greenville County prior to the enactment of home rule for a term which expired on December 31, 1976. In November, 1976, subsequent to the adoption of the Council-Administrator form appellant was reelected to a four (4) year term of office.
In Hardy v. Francis, et al., supra, we held that where the Council-Administrator form of government has been duly adopted by a county, the office of County Supervisor no longer exists. Therefore, we hold that the election in November, 1976, of appellant to position of County Supervisor was a nullity. Hardy v. Francis, et al., supra.
*468The other issues raised on appeal are rendered moot by this holding. Accordingly, the appeal is dismissed.
Dismissed.